Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 02/26/2021.
Claims 1, 4 and 15 are amended by the applicants.
Claims 1-20 are pending. 

Interview summary
On 03/11/2021 examiner proposed (to Ms. Majerus [33,417]) amendment to place the application in condition for allowance, however, applicants needed more time and requested for another office action and thus examiner is providing another office action.


Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20180210763 to Kumar et al. in view USPN 20180089324 to Pal et al.
Per claim 1:
Kumar discloses:
1. A computer-implemented method comprising:
obtaining historical data indicating a respective number of compute instances of a compute instance pool used by one or more first computing workloads over time (Paragraph [0095] “The engine 412 is configured to derive a workload provision scaling factor for the received cloud workload provision request (i.e., compute instances) using at least one workload profile of a historic data set”), the compute instance pool representing an amount of compute capacity reserved for computing workloads associated with one or more users of a service provider network (Paragraph [0096] “the system an input capacity needed by the workload in terms of a number of users accessing the workload or an expected output capacity of the workload” [note here the user input is compute instance in view of applicants specification [0018-0019] “Here, a reserved compute instance generally represents a reservation of compute capacity from a service provider network for a defined period of time (for example, a 1-year or 3-year term) (i.e., for the user), typically at a lower cost compared to uses of on-demand or other types of compute instances… an amount of computing resources (for example, a number of compute instances) used by various workloads”));
generating, based on the historical data (Paragraph [0100] “the engine 412 is further configured to collect at least a job detail associated with the historical cloud workload provision requests), 
a prediction regarding available compute instances of the compute instance pool that will be unused by the one or more first computing workloads during a future interval of time (Paragraph [0100] “…extract, using a log parser, a relevant information associated with the historical cloud workload provision requests… CPU usage average and maximum, Memory usage average and maximum…” note here in view of applicants specification USPN [0051]’ the reported metrics 132 can be analyzed and used, for example, to learn historical usage patterns of various workloads, to monitor ongoing usage of the compute instance pool 124 capacity, and to make predictions about future usage patterns for one or more workloads 128A-128N, among other possible uses’ CPU and Memory usage considered as unused usage as disclosed in paragraph [0061])(Paragraph [0061] “Scaling factor calculation from historic data… if a calculated scaling factor is 3.5, the system may be over provisioned… the workload requires only CPU 60% and memory 80% (i.e., unused CPU 40% and memory 20%) of the allocated resources, the resources may be reduced”);
determining requirements for executing a second computing workload, the requirements including a number of required compute instances (Paragraph [0064] “based on a historic data set… when any workload end (or complete)… perform a batch job on the completed workload to collect all the relevant log details from the workload… the calculator can use a log parser to extract relevant information from the historic data set”) over an estimated execution duration and an execution deadline (Paragraph [0064] “Upon extraction of the relevant information, a workload classifier can categorize the workload in appropriate categories that may include but not limited to, small tasks, long running tasks, etc.” [Note here the tasks (small or long) are indication of execution duration and deadlines]);
(Paragraph [0112] “a system 400 for cloud workload provisioning for allocating workload among cloud based environment based upon historical data… the historical data in a historical data table of historical workload profiles, and an engine 412 is configured to search the repository 420 of the historical data to select at least a historical workload profile… a workload provision scaling factor for the cloud workload profile provision request received; to readjust, automatically or manually, the workload provision scaling factor for the cloud workload profile provision request”).

Kumar does not explicitly discloses scheduling execution of the second computing workload during the future interval of time, including scheduling use of the number of required compute instances from among the compute instance pool to be used by the second computing workload.
However, Pal discloses in an analogous computer system scheduling execution of the second computing workload during the future interval of time (Paragraph [0378] “periodic query can be initiated by a user, or can be scheduled to occur automatically at specific time intervals”), including scheduling use of the number of required compute instances from among the compute instance pool to be used by the second computing workload (Paragraph [0378] “a periodic .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of scheduling execution of the second computing workload during the future interval of time, including scheduling use of the number of required compute instances from among the compute instance pool to be used by the second computing workload as taught by Pal into the method of cloud workload provisioning based on historical data as taught by Kumar. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of scheduling execution of the second computing workload during the future interval of time, including scheduling use of the number of required compute instances from among the compute instance pool to be used by the second computing workload to provide an efficient technique to utilize the capacity and/or processing strength of the computer system as suggested by Pal (paragraph [0005-0006]).
 
Per claim 2:
Kumar discloses:
2. The computer-implemented method of claim 1, wherein the second computing workload is one of a plurality of additional computing workloads each associated respective estimated execution durations and respective execution deadlines (Paragraph [0068] “LoadAvg % is the input load expected during the time of the run of the workload, which is averaged out for the duration and the percentage of that value”).

Kumar does not explicitly discloses wherein the scheduling includes determining when to execute each of the plurality of additional computing workloads by utilizing at least some of the available compute instances to run the plurality of additional computing workloads for their respective estimated execution durations before their respective execution deadlines. 
However, Pal discloses in an analogous computer system wherein the scheduling includes determining (Paragraph [0378] “periodic query can be initiated by a user, or can be scheduled to occur automatically at specific time intervals”) when to execute each of the plurality of additional computing workloads by utilizing at least some of the available compute instances to run the plurality of additional computing workloads for their respective estimated execution durations before their respective execution deadlines (Paragraph [0665] “The workload catalog 3312 can collect the data from the various components of the system 3301, such as the query coordinator 3304… each task performed by each node 3306, the node 3306 can report relevant timing and resource utilization information to the query coordinator 3304 or directly to the workload catalog 3312”).
The feature of providing wherein the scheduling includes determining when to execute each of the plurality of additional computing workloads by utilizing at least some of the available compute instances to run the plurality of additional computing workloads for their respective estimated execution durations before their respective execution deadlines would be obvious for the reasons set forth in the rejection of claim 1.

Per claim 3:
The rejection of claim 1 is incorporated and further, Kumar does not explicitly discloses wherein the compute instance pool includes a fixed number of compute instances, and wherein the first computing workload uses a varying number of compute instances of the compute instance pool over time.
However, Pal discloses in an analogous computer system wherein the compute instance pool includes a fixed number of compute instances (Paragraph [0376] “the system can examine the entry in the summarization table to count instances”), and wherein the first computing workload uses a varying number of compute instances of the compute instance pool over time (Paragraph [0378] “summarization table can be populated by running a periodic query that scans a set of events to find instances of a specific field-value combination, or alternatively instances of all field-value combinations for a specific field”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein the compute instance pool includes a fixed number of compute instances, and wherein the first computing workload uses a varying number of compute instances of the compute instance pool over time as taught by Pal into the method of cloud workload provisioning based on historical data as taught by Kumar. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein the compute instance pool includes a fixed number of compute instances, and wherein the first computing workload uses a varying number of compute instances of the compute instance pool over time to provide an 

Per claim 7:
The rejection of claim 4 is incorporated and further, Kumar does not explicitly discloses wherein execution of the first computing workload is managed by one of a batch processing service, a container execution service, a MapReduce service, and a queue service. 
However, Pal discloses in an analogous computer system wherein execution of the first computing workload is managed by one of a batch processing service, a container execution service, a MapReduce service, and a queue service (Since this appears to be MARKUSH type language requiring at a minimum just one from the list, Pal teaches Paragraph [0530] “context of map-reduce techniques, the map step can be determined by the sharding and a predicate passed, which maps records matching the predicate to whatever is needed as the search result”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein execution of the first computing workload is managed by one of a batch processing service, a container execution service, a MapReduce service, and a queue service as taught by Pal into the method of cloud workload provisioning based on historical data as taught by Kumar. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein execution of the first computing workload is managed by one of a batch processing service, a container execution service, a MapReduce service, and a 

Per claim 8:
Kumar discloses:
8. The computer-implemented method of claim 4, wherein the respective amount of computing resources of a computing resource pool used by one or more first computing workloads over time is first historical data (Paragraph [0112] “a system 400 for cloud workload provisioning for allocating workload among cloud based environment based upon historical data is disclosed. the system includes a database 420 containing a repository 420 of the historical data in a historical data table of historical workload profiles”), and wherein the prediction regarding available computing resources that will be unused by the one or more first computing workloads (Paragraph [0116] “received request may include at least one parameter associated with the cloud workload provision request, the parameter is preferably selected from an input capacity needed by the workload in terms of a number of users accessing the workload or an expected output capacity of the workload in terms of response to the access per second or a resource or a load or a capacity or an affinity or a load distribution or a type of job”) during a future interval of time is generated using a recurrent neural network (RNN) trained based on second historical data related to the computing resource pool (Paragraph .

Per claim 9:
Kumar discloses:
9. The computer-implemented method of claim 4, further comprising scaling an amount of computing resources from the computing resource pool used by a third computing workload that is not associated with an execution deadline based on the amount of computing resources used by the one or more first computing workloads and the second computing workload over time (Paragraph [0112] “a system 400 for cloud workload provisioning for allocating workload among cloud based environment based upon historical data… the historical data in a historical data table of historical workload profiles, and an engine 412 is configured to search the repository 420 of the historical data to select at least a historical workload profile… a workload provision scaling factor for the cloud workload profile provision request received; to readjust, automatically or manually, the workload provision scaling factor for the cloud workload profile provision request”).

Per claim 10:

However, Pal discloses in an analogous computer system wherein the computing resource pool is a compute instance pool, wherein the compute instance pool includes a plurality of virtual machine (VM) instances or a plurality of container instances (Paragraph [0172] “devices 106 may broadly include any number of computers, virtual machine instances, and/or data centers that are configured to host or execute one or more instances of host applications 114”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein the computing resource pool is a compute instance pool, wherein the compute instance pool includes a plurality of virtual machine (VM) instances or a plurality of container instances as taught by Pal into the method of cloud workload provisioning based on historical data as taught by Kumar. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein the computing resource pool is a compute instance pool, wherein the compute instance pool includes a plurality of virtual machine (VM) instances or a plurality of container instances to provide an efficient technique to utilize the capacity and/or processing strength by the compute instances of the computer system as suggested by Pal (paragraph [0005-0006]).

Per claim 11:

However, Pal discloses in an analogous computer system scheduling use of an amount of computing resources  (Paragraph [0196] “users typically may not have direct access to the underlying computing resources implementing the various system components (e.g., the computing resources comprising each system instance 308) and may desire to make such configurations indirectly”) of the computing resource pool by a third computing workload during a time period in the future (Paragraph [0378] “periodic query can be initiated by a user, or can be scheduled to occur automatically at specific time intervals”), wherein the scheduling is (Paragraph [0706] “partitions that satisfy… the number of available nodes 3306 in the system 3301, scheduled usage of nodes 3306”) based in part on respective priorities assigned to the second computing workload and the third computing workload (Paragraph [0846] “the query coordinator 3304 may give an initial priority… a higher priority to assigning partitions to process buckets with overlapping timestamps”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of scheduling 

Per claim 12:
Kumar discloses:
12. The computer-implemented method of claim 4, wherein the first computing workload and the second computing workload are associated with users that are part of a same organization (Paragraph [0141] “FIG. 6, cloud computing environment 600… cloud computing environment 600 includes one or more cloud computing nodes 400 with which local computing devices 602-1, 602-2... 602-n… used by cloud consumers… grouped (not shown) physically or virtually, in one or more networks (i.e., organizations), such as private, community, public, or hybrid clouds as described hereinabove, or a combination thereof. This allows cloud computing environment 600 to offer infrastructure”).

Per claim 13:
Kumar discloses:
13. The computer-implemented method of claim 4, wherein the scheduling the amount of computing resources of the computing resource pool to be used in the future by the second computing workload is determined in part by information indicating an amount of warm-up time associated with the first computing workload (Paragraph [0116] “At block 502, at least a cloud workload provision request is received. The received request may include at least one parameter associated with the cloud workload provision request, the parameter is preferably selected from an input capacity needed by the workload in terms of a number of users accessing the workload or an expected output capacity of the workload in terms of response to the access per second or a resource or a load or a capacity or an affinity or a load distribution or a type of job”).

Per claim 14:
Kumar discloses:
14. The computer-implemented method of claim 4, further comprising causing display of a graphical user interface (GUI) displaying a representation of the historical data indicating a respective amount of computing resources of the computing resource pool used by the one or more first workloads over time (Fig. 3 and Paragraph [0089] “a scaling factor based on key parameters is provided for an input workload .

Claims 4-6 is/are the method claim corresponding to method claims 1-3 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1-3 respectively, as noted above.

Claims 15-20 is/are the system claim corresponding to method claims 1-3 and 7-9 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1-3 and 7-9 respectively, as noted above.

Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive.
In response to applicants’ arguments that Applicant submits that Kumar fails to disclose or suggest at least the recited "generating, based on the historical data, a prediction regarding available compute instances of the compute instance pool that will be unused by the one or more first computing workloads during a future interval of time." And further, First, Kumar's scaling factor fails to predict available computer resources of a computer instance pool that will be used by the one more first computing workload. The scaling factor of Kumar represents whether a job 
Examiner respectfully disagrees. The arguments’ above mainly relates to ‘generating, based on the historical data, a prediction… the compute instance… that will be unused by the one or more first computing workloads during a future interval of time’ in view of applicants US published specification [0046] that ‘the scheduling of workloads' access to future available compute capacity can be based on predictions made about use of available compute capacity by one or more existing workloads, profile information associated with workloads to be scheduled to use the excess capacity’ describes that future interval of time is calculated based upon computer capacity (i.e., cpu usage, memory etc.). Kumar discloses the same as described in paragraph [100] that Engine 412 is configured to calculate the workload provision scaling factor using a customizable equation, which utilizes CPU usage average and maximum, Memory usage average and maximum, Other HW resources like Disk, Network, etc. as further explained in the example on Paragraph [0068] Scaling Factor=1/2(80+80)/(Avg(99+95)=0.82. Here, User load is 80% of expected (i.e., for future time), and Capacity like TPS is also 80% of expected (i.e., for future time). CPU used is 99% and memory used is 95%. In this case, the present system does not meet the need for the user, so if a workload of this profile is schedule, a better resource should be allocated to it. So in this example it is explained that the workloads using scaling factor is calculated for future use at some point of time. Thus, the limitations are taught by Kumar and hence the rejection is maintained herein.


Examiner respectfully disagrees. Kumar in view of applicants’ specification [0018-0019] clearly discloses the compute instances represents reservation of compute capacity whereas Kumar as cited in paragraph [0096] clearly discloses that an input as parameter [[compute]] capacity is needed by the workload as cited above, see the rejection above.  Thus, the limitations are taught by Kumar and hence the rejection is maintained herein.

In response to applicants arguments that the Examiner contends that In addition, Pal failed to remedy the deficiencies of Kumar, as Pal completely fails to disclose or suggest at least generating, based on the historical data, a prediction regarding available compute instances of the compute instance pool that will be unused by the one or more first computing workloads during a future interval of time. There is no discussion of such prediction in Pal. Pal discusses predicting a surge in queries or determine whether additional queries are expected in the near term (see, Pal, paragraph 790). This is clearly different from the recited predicting. Thus, claim 1 patentably distinguishes over Kumar and Pal, either singly or in combination.
scheduling of computing workloads at future interval of time. Pal clearly discloses periodically scheduling of at a specific time interval and the motivation to provide such features would be to provide an efficient technique to utilize the capacity and/or processing strength of the computer system as suggested by Pal (paragraph [0005-0006]). Thus, the amalgamation of Kumar and Pal are proper and maintained herein. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satish Rampuria/Primary Examiner, Art Unit 2193